﻿Sir, it is indeed a pleasure for me and the members of my delegation to extend to you our sincere congratulations on your election as President of the General Assembly at its forty-second session. Your election to this high office is a tribute to your personal qualities and record of distinction in your career as well as a recognition of your experience. It is also a well-deserved tribute to your country, with which Maldives has most cordial relations. I am fully confident that under your wise and able stewardship the Assembly will make positive and substantive progress and reach successful conclusions. My delegation joins previous speakers who have expressed appreciation to your predecessor, Mr. Humayun Rasneed Choudhury, for the able and exemplary manner in which he discharged his duties as President of the forty-first session of the General Assembly. As a member of the South Asian Association for Regional Co-operation, we were particularly proud and honoured to be associated with him and with his successes in our deliberations during the last year.
We are meeting at a time when important changes are taking place in the world and historic trends are taking shape. Some of these changes are to be welcomed, as unprecedented opportunities emerge from them for the advancement of peace, justice and security, while others pose new problems and challenges confronting the international community. While recalling the momentous and timely decisions taken by this Assembly to revitalize the functioning of the United Nations and to strengthen its role and its capacity in facing the enormous challenges confronting the international community, we are happy to note that the significant developments that have taken place in several areas of international relations have resulted in renewed confidence in the vital and irreplaceable role of the United Nations and recognition of the values upheld by this body. It is with satisfaction that we note the distinct improvement in the international climate and in particular in relations between the East and the West.
Like a number of previous speakers, we warmly welcome the agreement in principle reached last month between the United States and the Soviet Union on the complete elimination of intermediate- and shorter-range nuclear forces and we hope that this accord will lead to further agreements on the larger issues of global concern, such as strategic and space armaments. We also hope that this significant agreement will enhance the new atmosphere with respect to the multilateral disarmament negotiations aimed at genuine arms limitation and complete disarmament. In this context, we should like to see the Conference on Disarmament, in Geneva, progress rapidly in its deliberations on a chemical weapons convention and continue dealing with the vital issues on its agenda, such as a comprehensive test ban and the prevention of an arras race in outer space.
We should also like to acknowledge the link between disarmament and development as highlighted by the recently concluded Conference on Disarmament and Development.
Maldives resolutely continues to support all efforts being made towards the objective of disarmament and demilitarisation. It is also our belief that, while the bilateral agreements between the super-Powers and multilateral negotiations to provide the necessary catalyst towards general disarmament, ample opportunities exist for regional and sub regional arrangements which would eventually contribute towards the ultimate objectives of disarmament. It is for this reason that Maldives has supported the proposals for establishing nuclear-weapon-free zones and zones of peace in various parts of the world. We have, obviously, given particular importance to the United Nations Declaration on the Indian Ocean as a Zone of Peace and the proposal for establishing a nuclear-weapon-free zone in South Asia, where Maldives is located.
While highlighting the significant events that have taken place during the past year, I should also like to recall the conclusions of the seventh session of the United Nations Conference on Trade and Development (UNCTAD VII), convened in Geneva this summer, and to note with satisfaction the positive trends embodied in the final act of the Conference, which we genuinely hope will lead to a resurgence of momentum in North-South dialogue and signal a reversal of the current sceptical and adverse situation regarding international co-operation for development. While we are encouraged by the positive developments in the overall international climate, we remain deeply concerned at the mounting dangers and problems which threaten international peace and security, some of which are well within the issues discussed and debated again and again in this Assembly for many years.
There is no doubt that the most urgent concern of the international community at the present time is the conflict between Iran and Iraq, two independent countries, Members of the United Nations, have been engaged in a senseless war for seven long years, during which hundreds of thousands of people, including civilians, have lost their lives and enormous material destruction has been inflicted. The international community has now recognized the dangerous implications of this conflict for world peace and security. Security Council resolution 598 (1987) reflects the grave concern of the world community over the issue and the need for intensified efforts in halting that bloody conflict. As before, Maldives renews its call to the combatant nations to stop the fighting and resolve their dispute by peaceful means. It is our belief that the United Nations has an important role to play in the achievement of a peaceful and just solution to this conflict.
The aspirations of the Palestinian people to their inalienable national rights remain unfulfilled. Israel retains its unyielding hold on Arab and Palestinian lands, including Al-Quds, and continues relentlessly to go ahead with its policy of establishing illegal settlements in Arab lands. We have long acknowledged that the question of Palestine is the very core of the Middle East problem and that its just settlement is the only way to peace in the Middle East. 
We have called for the withdrawal of Israeli forces from all occupied Palestinian and Arab lands. We firmly believe that there cannot be a just and lasting solution to the Palestinian question and the aggravated crisis in the Middle East unless the inalienable right of the Palestinians to self-determination is recognized and fulfilled. Maldives strongly supports the convening of an international conference on peace in the Middle East, with the participation of all the parties concerned, including the Palestine Liberation Organization as the sole and legitimate representative of the Palestinian people, in order to find а comprehensive solution to the problem.
Maldives has always condemned the odious policy of racial discrimination and resolutely supported measures towards its elimination. In particular, we resolutely condemn the policy of racial discrimination and apartheid practised by the regime in South Africa and consider it a crime against humanity. We view the latest developments in South Africa with the utmost gravity and concern. The crisis situation, as it continues to unfold, demonstrates the fact that South Africa's black majority is under virtual siege. The racist regime has shown itself to possess neither the policy nor the capacity for progressive change. We believe that apartheid cannot be reformed or improved upon by trifling incremental measures. It must be dismantled in its entirety. We are disappointed that agreement has not been reached on applying comprehensive and effective sanctions against the arrogant regime in Pretoria. However, we welcome the decision made by some multilateral corporations to stop their operations in South Africa.
The racist regime in Pretoria continues to occupy Namibia in defiance of international law and world-wide condemnation. It is plundering the immense natural resources of Namibia, to the benefit of the privileged white minority, and, to our deep regret, it is doing so with the help and complicity of some other States Members of the Organization. We believe that the only basis for a peaceful settlement in Namibia is Security Council resolution 435 (1978) , and we reject any attempts to link the question of Namibia's freedom to extraneous issues.
The situations in Afghanistan and Kampuchea have remained tense, without any significant developments towards a settlement. We reiterate our conviction that only through a comprehensive political solution on the basis of the withdrawal of foreign troops can the sovereignty and territorial integrity of those countries be restored, allowing their peoples to determine their own affairs for themselves. We pledge our full support for the efforts of the United Nations Secretary-General in these complex issues.
Another conflict that needs our attention is the one in Cyprus. This prolonged conflict should be solved urgently, with due regard to the national integrity of Cyprus and the aspirations of its people. We appreciate the tireless and sincere efforts of the Secretary-General in seeking the settlement of that conflict.
The world economy still continues to be caught in serious imbalances and dislocations, while the majority of developing countries are faced with serious difficulties in adjusting to structural changes imposed upon them by such reversal factors as the debt burden, exorbitantly high real interest rates, the fall in commodity prices and the arrogance of protectionism. On the other hand, the significant decrease in the growth rate in the industrial world has caused much disparity in an already aggravated situation. Debate as been going on for many years about the world economic order. A dialogue was initiated between the North and South without any concrete results. My delegation hopes, as I mentioned at the beginning of my statement, that with a new positive trend emerging in the international climate steps will be taken towards the implementation of measures capable of meeting the needs of global economic reform.
In a world which is teeming with tensions, conflicts and wars and in which mankind is still hostage to awful nuclear arsenals of its own creation, the importance and indispensability of the United Nations cannot be overemphasized. Although our Organization has its problems and difficulties, we feel that there is no better institutional arrangement than the United Nations to deal with problems and grievances among States and of peoples. Our firm belief in the constructive role which the United Nations is playing will not be diminished by its shortcomings, which are often caused by the deliberate and self-centred acts of a few. We will continue to have full confidence and trust in the United Nations and will support it as best we can.
